         CASE 0:18-cv-03191-JNE-BRT Doc. 155 Filed 09/17/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                   MOTION FOR ADMISSION PRO HAC VICE


Case Number: __18-cv-3191-JNE-BRT___________

Case Title: Sohmer, et al. v. UnitedHealth Group, Inc., et al.


                                      Affidavit of Movant

I, Daniel E. Gustafson, an active member in good standing of the bar of the U.S. District Court
for the District of Minnesota, request that this Court admit pro hac vice, Victoria Burke, an
attorney admitted to practice and currently in good standing in the U.S. District Court for (please
identify ONE specific district to which the attorney is admitted) Central District of California,
but not admitted to the bar of this court, who will be counsel for the plaintiffs Samantha Sohmer
and Kathy L. Fellgren, in the case listed above.

I am aware that the local rules of this court require that an active Minnesota resident, unless the
court grants a motion for a non-Minnesota resident to serve as local counsel, who is a member in
good standing of the bar of this court participate in the preparation and presentation of the case
listed above, and accept service of all papers served.

Check one of the following:

X I am a resident of the State of Minnesota, and agree to participate in the preparation and the
presentation of the case above and accept service of all papers served as required by LR 83.5(d)
(sign and complete information below).

    I am not a resident of the State of Minnesota and hereby move for permission to act as local
counsel under LR 83.5(d). I agree to participate in the preparation and the presentation of the
case listed above, and accept service of all papers served as required by LR 83.5(d) should my
motion for a non-resident to serve as local counsel be granted by the court (sign and complete
information below and attach a completed Motion for Permission for a Non-Resident to Serve as
Local Counsel).

       Signature: /s/Daniel E. Gustafson                    Date: September 17, 2020

       MN Attorney License #: 202241




                                                1
         CASE 0:18-cv-03191-JNE-BRT Doc. 155 Filed 09/17/20 Page 2 of 2




                                Affidavit of Proposed Admittee


I, Victoria Burke, am currently a member in good standing of the U.S. District Court for the
(please identify ONE specific district to which you are admitted) Central District of California,
but am not admitted to the bar of this court. I understand that if this Court grants me admission
pro hac vice, the moving attorney identified in this motion must participate in the preparation and
presentation of the case listed above, and must accept service of all papers served as required by
LR 83.5(d). I further understand that the District of Minnesota is an electronic court and that I
will receive service as required by Fed. R. Civ. P. 5(b) and 77(d) by electronic means and I
understand that electronic notice will be in lieu of service by mail.

Signature: /s/Victoria Burke          Date: September 17, 2020

Typed Name: Victoria Burke

Attorney License Number 278676 issued by the State of California

Law Firm Name: Scott+Scott Attorneys at Law LLP

Law Firm Address: 600 W. Broadway, Suite 3300

                    San Diego, CA 92101



Main phone: (619) 233-4565

Direct line: (424) 653-4255

E-mail address: vburke@scott-scott.com




                                                2
